       Case 1:20-cv-00061-JLS-LGF Document 15 Filed 07/16/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

THE PRUDENTIAL INSURANCE COMPANY                                  DECISION
OF AMERICA,                                                         and
                    Plaintiff,                                    ORDER
     v.
                                                                  20-CV-61Si(F)
NICOLE DUKARM,
A.C.P., a minor,

                      Defendants.
_____________________________________

APPEARANCES:                 D'ARCAMBAL OUSLEY & CUYLER BURK LLP
                             Attorneys for Plaintiff
                             AIMEE L. CREED, of Counsel
                             40 Fulton Street, Suite 1005
                             New York, New York 10038

                             INTERPLEADER LAW, LLC
                             Attorneys for Defendant Dukarm
                             MICHAEL J. HOOVER, of Counsel
                             9015 Bluebonnet Blvd
                             Baton Rouge, Louisiana 70810


       In this interpleader action, Plaintiff and Defendants jointly move, by papers filed

May 20, 2020, (Dkt. 9), pursuant to Fed.R.Civ.P. 22 for relief including appointment of

Casandra Price (“Price”), Defendant A.C.P.’s mother, as guardian ad litem of A.C.P., a

minor (“the Joint Motion”). The Joint Motion requests Plaintiff’s payment of an

insurance policy, issued on the life of Alex Przybyl (“Przybyl”), a service member,

pursuant to the Servicemembers Group Life Insurance program established under 38

U.S.C. § 1965, et seq. (“the policy”), in the amount of $400,000, less an award for

Plaintiff’s expenses, into the court, discharging Plaintiff from liability for Defendants’

claims for payment of the policy’s proceeds, enjoining Defendants from pursuing actions
       Case 1:20-cv-00061-JLS-LGF Document 15 Filed 07/16/20 Page 2 of 4




against Plaintiff in connection with the proceeds, and dismissing Plaintiff from this action

with prejudice. The Joint Motion was filed by counsel for Plaintiff and Defendant

Dukarm (“Dukarm”) and Casandra Price, in a pro se capacity, as A.C.P.’s guardian, who

is presently without counsel. A conference with the court pursuant to Fed.R.Civ.P.

16(b) is calendared for July 28, 2020. Plaintiff’s and Dukarm’s counsel were given

notice of the conference but in the absence of an appearance by Price, pro se or by an

attorney, Price has not received notice of the conference. The court finds the Joint

Motion is defective, requiring dismissal, for two reasons.

        First, as required by Fed.R.Civ.P. 4(d)(1) service upon a minor must be in

accordance with state law. Pursuant to N.Y.C.P.L.R 309(a) such service must be upon

a parent or guardian and a waiver of service upon a minor is ineffective service. See

Baicker-McKee, Janssen, Corr, FEDERAL CIVIL RULES HANDBOOK (2019 Thompson-

Reuters) at 231 & n. 83 (waiver of service of process by its terms, it not available as to,

inter alia, minors (citing Fed.R.Civ.P. 4(d)(1)). According to the docket, Dkt. 5, Price

waived service of the Complaint upon A.C.P. on January 27, 2020 thereby, if the waiver

of service was valid, requiring A.C.P.’s answer to be filed March 17, 2020. Dukarm’s

Answer was filed May 17, 2020 (Dkt. 7); to date A.C.P. has not answered. 1

Accordingly, the court finds it lacks personal jurisdiction over A.C.P. because the

putative answer was not timely filed. Second, it is well-established that where a

guardian of a minor is not an attorney, such guardian may proceed with litigation on

behalf of the minor in federal court only by counsel. See Berrios v. New York City

Housing Auth., 564 F.3d 130, 134 (2d Cir. 2009) (“If the representation of the minor or


1  Price sent a handwritten letter, postmarked June 12, 2020 and received by the court June 15, 2020, to
the court urging it to award the policy’s proceeds to A.C.P. (Dkt. 14).

                                                   2
       Case 1:20-cv-00061-JLS-LGF Document 15 Filed 07/16/20 Page 3 of 4




incompetent is not [her]self an attorney [s]he must be represented by an attorney in

order to conduct the litigation.”). As the Second Circuit stated “‘without . . . counsel, the

case will not go forward at all.’” Id. (quoting Wenger v. Canastota Central School Dist.,

146 F.3d 123, 125 (2d Cir. 1998) (where no party raised the issue of a child’s

representation by a non-attorney, the district court was required to raise the issue sua

sponte), overruled on other grds. by Winkleman v. Parma City School Dist., 550 U.S.

516 (2007). This requirement applies equally as to ACP’s putative crossclaim against

Dukarm for the proceeds. See also Fed.R.Civ.P. 17(c)(2) (“The court must appoint a

guardian ad litem – or issue another appropriate order – to protect a minor or

incompetent person who is unrepresented in an action.”); White v. Miller, 158 U.S. 128,

148-50 (1895) (reversing and remanding lower court’s dismissal of bill of review with

regard to minor defendants who were not represented by counsel such that the answer

submitted by guardian ad litem on behalf of minor defendants was a nullity); United

States v. E.I. du Pont de Nemours & Co., 13 F.R.D. 98, 104-05 (N.D.Ill. 1952)

(appointing attorneys as guardians ad litem for each minor defendant in suit for

conspiracy for restraint of trade against minors and adults joined as defendants

because “[a]n infant party to an action is the ward of the court and it is the court’s duty

to see that the infant’s rights are protected. This is particularly true whenever the

property rights of an infant are involved in litigation. It is the special duty of the guardian

ad litem to examine into the case, to determine what the rights of his ward are and what

defense his interests demand, and vigorously to present that defense.”). Price’s

signature agreeing to the Joint Motion on behalf of A.C.P., without representation by an

attorney, was therefore a legal nullity.



                                               3
        Case 1:20-cv-00061-JLS-LGF Document 15 Filed 07/16/20 Page 4 of 4




                                      CONCLUSION

        Based on the foregoing, the Joint Motion is DISMISSED without prejudice; the

pretrial conference scheduled for July 28, 2020 is CANCELLED and will be rescheduled

upon the appearance of an attorney on behalf of Price as A.C.P.’s guardian. The Clerk

of Court shall serve Price with a copy of this Decision and Order by U.S. Postal Service

mail.

SO ORDERED.
                                               /s/ Leslie G. Foschio
                                          _________________________________
                                               LESLIE G. FOSCHIO
                                          UNITED STATES MAGISTRATE JUDGE

Dates: July 16, 2020
       Buffalo, New York


        Any appeal of this Decision and Order must be taken by filing written

        objection with the Clerk of Court not later than 14 days after service of

        this Decision and Order in accordance with Fed.R.Civ.P. 72(a).




                                             4
